             Case 5:20-cv-03476-NC Document 10-2 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10
     STRIKE 3 HOLDINGS, LLC,                              Case No. 5:20-cv-03476-NC
11
                            Plaintiff,                    [PROPOSED] ORDER ON EX-PARTE
12                                                        APPLICATION FOR LEAVE TO
     vs.                                                  SERVE THIRD PARTY SUBPOENA
13                                                        PRIOR TO A RULE 26(f)
     JOHN DOE subscriber assigned IP address              CONFERENCE
14   67.161.25.204,
                                                          Re: Dkt. No.
15                          Defendant.

16
            This application came before the Court upon Strike 3 Holdings, LLC’s Ex-Parte
17
     Application for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference, and
18
     the Court ORDERS:
19
            1.      Strike 3 established that “good cause” exists for it to serve a third party subpoena
20
     on Comcast Cable. See UMG Recording, Inc. v. Doe, No. 08-cv-01193 SBA, 2008 WL
21
     4104214, *4 (N.D. Cal. Sept. 3, 2008).
22
            2.      The Court also finds that Strike 3 satisfies the test set forth in Columbia Ins. Co.
23
     v. Seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999), because: (1) Strike 3 has shown it
24
     can identify the defendant with sufficient specificity such that the Court can determine that
25
     defendant is a real person or entity who could be sued in federal court; (2) Strike 3 identified the
26
     steps taken to locate the elusive defendant; (3) Strike 3’s suit against defendant could withstand
27

28                                                    1

       [Proposed] Order on Ex-Parte Application for Leave to Serve Third Party Subpoena Prior to a Rule
                                              26(f) Conference
                                                                               Case No. 5:20-cv-03476-NC
              Case 5:20-cv-03476-NC Document 10-2 Filed 07/01/20 Page 2 of 2



 1   a motion to dismiss; and (4) Strike 3 has demonstrated that there is a reasonable likelihood of
 2   being able to identify the defendant through discovery such that service of process would be
 3   possible. See also Distinct Media Ltd. v. Doe Defendants 1-50, No. 15-cv-03312 NC, 2015 WL
 4   13389609, at *2 (N.D. Cal. Sept. 29, 2015).
 5            3.    Strike 3 may serve Comcast Cable with a Rule 45 subpoena commanding
 6   Comcast Cable to provide Strike 3 with the true name and address of the Defendant to whom
 7   Comcast Cable assigned an IP address as set forth on Exhibit A to the Complaint. Strike 3 must
 8   attach to any such subpoena a copy of this Order.
 9            4.    Strike 3 may only use the information disclosed in response to a Rule 45
10   subpoena served on Comcast Cable for the purpose of protecting and enforcing Strike 3’s rights
11   as set forth in its Complaint.
12            5.    Comcast Cable may object to the subpoena to the Court, and Comcast Cable may
13   also seek a protective order.
14

15            IT IS SO ORDERED.
16   Dated:
                                                       ___________________________________
17                                                        HON. NATHANAEL M. COUSINS
                                                            United States Magistrate Judge
18

19

20

21

22

23

24

25

26
27

28                                                   2

       [Proposed] Order on Ex-Parte Application for Leave to Serve Third Party Subpoena Prior to a Rule
                                              26(f) Conference
                                                                               Case No. 5:20-cv-03476-NC
